Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 28, 2016

The Court of Appeals hereby passes the following order:

A17D0212. RODERICK CARTER v. THE STATE.

      Roderick Carter pled guilty to aggravated assault, kidnapping and criminal
attempt. In 2016, Carter filed a “Motion for an Out of Time Appeal/Motion to
Withdraw.” The trial court denied the motion, and Carter filed this timely application
for discretionary appeal.
      The denial of a motion for an out-of-time appeal is directly appealable.
Lunsford v. State, 237 Ga. App. 696, 696 (515 SE2d 198) (1999); see also
Wetherington v. State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct
appeal from denial of motion for out-of-time appeal following guilty plea). The denial
of a motion to withdraw a guilty plea is also directly appealable. See Smith v. State,
283 Ga. 376, 376 (659 SE2d 380) (2008). Accordingly, this application for
discretionary appeal is hereby GRANTED pursuant to OCGA § 5-6-35 (j). Carter
shall have ten days from the date of this order to file his notice of appeal in the trial
court. OCGA § 5-6-35 (g). The clerk of the trial court is directed to include a copy of
this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/28/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.